EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION 906OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Stewart E. McClure, Jr. and William S. Burns hereby jointly certify as follows: They are the Chief Executive Officer and the Chief Financial Officer, respectively, of Somerset Hills Bancorp (the Company); To the best of their knowledge, the Companys Annual Report on Form 10-K for the year ended December 31, 2010 (the Report) complies in all material respects with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and To the best of their knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Stewart E. McClure, Jr.Stewart E. McClure, Jr.President, Chief Executive Officerand Chief Operating Officer Date: March 24, 2011 By: /s/ William S. BurnsWilliam S. BurnsChief Financial Officer Date: March 24, 2011
